DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: 
As to Claim 1:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
wherein, when enabled, the signal source circuit provides a signal to the sensor, 
wherein, when the sensor is exposed to a condition and is receiving the signal, an electrical characteristic of the sensor affects the signal, and . . . 
 . . . a signal change detection circuit operably coupled to the signal source circuit, 
wherein, when enabled, the signal change detection circuit is operable to: 
detect an effect on the signal as a result of the electrical characteristic of the sensor; and 
generate a signal representative of change to the signal based on the detected effect on the signal.
As to Claim 12:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
wherein, when enabled, the power source circuit provides a power signal to the sensor, 

a change detection circuit operably coupled to the power source circuit,
wherein, when enabled, the change detection circuit is operable to: 
detect an effect on the power signal as a result of the electrical characteristic of the sensor; and 
generate a signal representative of change to the power signal based on the detected effect on the power signal.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose telephone number is (303) 297-4243.  The examiner can normally be reached on Mon - Fri 8:30 - 5 ET Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/DM/             Examiner, Art Unit 2849
/LINCOLN D DONOVAN/             Supervisory Patent Examiner, Art Unit 2842                                                                                                                                                                                           


V